Citation Nr: 0820177	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, with residuals 
of arthrotomy and fracture of the left tibia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from May 1954 to 
October 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

Also, the Board notes that, during his April 2007 Travel 
Board hearing before the undersigned Veterans Law Judge 
(VLJ), the veteran withdrew his claims of entitlement to 
service connection for lumbar spondylosis and a prostate 
disorder, his claim of entitlement to an increased disability 
evaluation for a scar of the left knee, and his claim of 
entitlement to a temporary total disability evaluation, due 
to treatment for a service-connected disorder, requiring 
convalescence.  See 38 C.F.R. § 20.204(b), (c) (2007).


FINDING OF FACT

Throughout the rating period on appeal, the service-connected 
left knee disability is manifested by pain on motion and 
arthritis, but motion is limited to at least 90 degrees.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for degenerative joint disease of the left knee, with 
residuals of arthrotomy and fracture of the left tibia.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
April 2003 from the agency of original jurisdiction (AOJ) to 
the appellant.  This letter informed the appellant of what 
evidence was required to substantiate his claim for an 
increased disability rating.  This letter also informed him 
of his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claim. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claim, no disability rating or effective 
date will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information for the veteran's increased 
rating claim for degenerative joint disease of the left knee, 
with residuals of arthrotomy and fracture of the left tibia.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially 
fair.").  See also Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a service 
organization in this case.  Further, an SOC issued in 
November 2004, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5259, 5260) for rating degenerative joint disease of 
the left knee, with residuals of arthrotomy and fracture of 
the left tibia, and included a description of the rating 
formulas for all possible schedular ratings under these 
diagnostic codes.  The appellant was, thus, informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
current evaluations assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish his claim in statements by him and his 
representative.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in January 2004 was decided after the issuance of an initial, 
appropriate VCAA notice.  Although the notice requirements 
required by Dingess/Hartman were provided to the appellant 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, and reports of private 
post-service treatment.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, including a transcript of the veteran's testimony at a 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in March 2003.  As such, 
the rating period for consideration on appeal is from March 
2002.  38 C.F.R. § 3.400 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The veteran is currently assigned a 10 percent disability 
evaluation for his degenerative joint disease of the left 
knee, with residuals of arthrotomy and fracture of the left 
tibia, pursuant to Diagnostic Code 5259.  Diagnostic Code 
5259, concerning symptomatic removal of semilunar cartilage, 
does not provide for a rating in excess of 10 percent.  As 
such, that Code section cannot serve as a basis for an 
increased rating here and the Board will consider whether the 
veteran may be entitled to a higher rating under other 
applicable Diagnostic Codes, including Diagnostic Codes 5256, 
5257, 5258, 5260, 5261, and 5262 or a separate rating under 
the applicable legal criteria.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ratings 
between 30 and 60 percent are assigned where there is 
ankylosis of the knee.  Under Diagnostic Code 5257, a 10 
rating is assigned for slight knee impairment due to 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For the next higher 20 
percent rating, there must be moderate recurrent subluxation 
or lateral instability, and the maximum 30-percent rating 
under this code requires severe recurrent subluxation or 
lateral instability.  Id.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned where there is evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  

According to Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion of the leg is limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a 10 percent evaluation is warranted 
when extension of the leg is limited to 10 degrees.  A 20 
percent evaluation is warranted when extension is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability.  The next higher 20 percent rating requires 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256-5262 
(2007).

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating for his degenerative joint disease 
of the left knee, with residuals of arthrotomy and fracture 
of the left tibia, is most appropriate.  38 C.F.R. § 4.7.  
The objective clinical evidence of record does not show he 
has moderate recurrent instability and there is no clinical 
evidence of subluxation according to the May 2003 and January 
2008 VA examination reports.  In this regard, the Board 
points out that the veteran's VA examinations were negative 
for objective evidence of abnormal gait, and in fact, there 
was no objective evidence of instability or locking, as his 
left knee ligaments were stable.  See 38 C.F.R. §  3.951(b).   
Although he had crepitation, McMurray's and drawer sign 
testing were negative.  In addition, the veteran does not 
require any assistive devices and there was no evidence of 
warmth or swelling.  There is also no evidence that he has 
ankylosis in his left knee, dislocated cartilage, or malunion 
or impairment of the tibia and fibula.

Moreover, the evidence of record does not show the veteran 
has flexion limited to 30 degrees, as required for the next 
higher evaluation under Diagnostic Code 5260.  Indeed, the 
medical evidence of record clearly indicates that he has most 
recently had flexion, at worst, and fully acknowledging his 
pain, to at least 90 degrees, at his January 2008 VA 
examination, and flexion was not decreased on repetitive use.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  Likewise, the veteran 
demonstrated full extension to zero degrees on VA 
examinations in May 2003 and January 2008.  Thus, the veteran 
has, at most, slight limitation of flexion in his left knee, 
insufficient to warrant even the lowest possible 
noncompensable disability evaluation under Diagnostic Code 
5260.  As full extension was demonstrated, a separate 
compensable rating is not warranted under Diagnostic Code 
5261.  

In addition, the VA Office of General Counsel (GC) has issued 
two opinions pertinent to claims of entitlement to increased 
evaluations for knee disabilities.  One General Counsel 
opinion has held that a veteran who has x-ray evidence of 
arthritis and instability of the knee may be evaluated 
separately under Diagnostic Codes (DCs) 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997).  Additional disability is shown when a 
veteran meets the criteria for a noncompensable evaluation 
under either DC 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under DC 5260 or DC 5261.  
VAOPGCPREC 9-98 at paragraphs 1, 6.  A separate evaluation 
may also be granted under DC 5003 and 38 C.F.R. § 4.59, when 
a veteran technically has full range of motion that is 
inhibited by pain.  VAOPGCPREC 9-98 at paragraphs 4, 6; see 
also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
In this case, however, the veteran is not in receipt of a 
separate rating under Diagnostic Code 5257, and the objective 
evidence does not show instability or subluxation of the left 
knee.  Further, while x-rays of the veteran's left knee in 
January 2008 show arthritis, the Board again notes that the 
veteran's limitation of motion of the left knee is 
insufficient to meet the criteria for a zero-percent rating.  
To the extent that the veteran arguably may be awarded a 
separate rating under Diagnostic Code 5259 for symptomatic 
removal of the semilunar cartilage and a separate rating for 
arthritis manifested by painful motion, in this case, the 
symptoms of the veteran's left knee disorder are primarily 
painful and limited motion which are contemplated by the 10 
percent rating under Diagnostic Code 5259; a separate rating 
for the same symptoms based on arthritis with painful motion 
would violate the provisions of 38 C.F.R. § 4.14.  Therefore, 
the veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation.  

In concluding the veteran is not entitled to a higher rating 
for his left knee disability, the Board has considered as 
well whether he has additional functional loss - over and 
beyond that objectively shown - due to his pain, or because 
of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nevertheless, there has been no objective clinical 
indication, including at his VA compensation examinations, 
that his left knee pain causes additional functional 
impairment over and beyond that objectively shown, even when 
his symptoms are most problematic, during "flare-ups."  In 
this regard, the Board points out that repetitive use testing 
did not cause a decrease in range of motion at either 
examination.  As a result, his current 10 percent rating 
adequately compensates him for the extent of his pain, 
including insofar as it affects his range of motion.  

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that his 
degenerative joint disease of the left knee, with residuals 
of arthrotomy and fracture of the left tibia, has caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for a disability rating in excess of 10 percent for 
degenerative joint disease of the left knee, with residuals 
of arthrotomy and fracture of the left tibia, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


